UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA,
Vv. CASE NO. 8:12-CR-205-T-17MAP

DEONTE JAMAL MARTIN.

 

ORDER
This cause is before the Court on:

Dkt. 1467 Motion to Arrange Payment Plan Directly With
This Court And/or to Defer Payment Until After
Direct Appeal is Final
Defendant Deonte Jamal Martin, pro se, requests to make a payment
plan with this Court for Defendant's special assessment fee, so that Defendant
Martin can be removed from the Inmate Financial Responsibility Program, and
the way the IFRP is executed by BOP employees, or to defer payment of his
special assessment fee until Defendant’s direct appeal is completed, or

Defendant Martin is transferred to an institution with a UNICOR program

Section 2241 confers habeas jurisdiction to hear the petition of a federal
prisoner who is challenging not the validity but the execution of his sentence.
However, a prisoner seeking habeas relief under Section 2241 is subject to
administrative exhaustion requirements. Defendant Martin has included no
allegation that Defendant Martin has exhausted the administrative procedures that
are available to Defendant. 28 C.F.R. Secs. 542.10-542.19, Program Statement
1330.16.
Case No. 8:12-CR-205-T-17MAP

After consideration, the Court denies Defendant Martin’s Motion without
prejudice, and directs Defendant Martin to pursue relief in a Sec. 2241 petition.

Accordingly, it is

ORDERED that pro se Defendant Deonte Jamal Martin’s Motion to Arrange
Payment Plan Directly With This Court (Dkt. 1467) is denied without prejudice.
The Clerk of Court shall provide Sec. 2241 forms to Defendant Martin.

DONE and ORDERED in Chambers in Tampa, Florida on this / day of
May, 2019.

 

—
= SS KEGEL

PZ.
ELIZABETH xe Ad J
inited States District Judge

   
 

Copies to:
All parties and counsel of record
Pro Se Defendant:

Deonte Jamal Martin

Reg. No. 59037-0187

USP Florence - High

United States Penitentiary
P.O. Box 7000

Florence, Colorado 81226
